Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 9, 12 – 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waites (US Pub. No. 20100020983) in view of Inha et al. (US Pat. No. 9431841), hereinafter referred to as Inha. 
Referring to claim 1, Waites discloses an adapter, comprising: 
a universal serial bus USB plug (USB 464, fig. 4) cooperatively connected to a USB-C interface of a terminal device, a USB socket cooperatively connected to a charging plug (charging plug 468, fig. 4), and a headset socket cooperatively connected to a headset plug (headset jack, fig. 4); 
wherein a first communication pin of the USB-C plug is connected to a first communication pin of the USB socket, a second communication pin of the USB-C plug is connected to a second communication pin of the USB socket (e.g. USB VCC pin and ground pin), and a first sound channel pin 
the adapter (adapter 462, fig. 4) is used for, when the adapter is inserted in the USB-C interface of the terminal device, transmitting a quick charging signal (charging 468, fig. 4) to the terminal device through the first communication pin and the second communication pin of the USB-C plug while receiving a sound channel signal from the terminal device through the first sound channel pin and the second sound channel pin of the USB-C plug (USB 464, fig. 4).  

Inha discloses, what Waites lacks USB-C interface (col. 2,line 18).

Waites and Inha are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Waites and Inha before him or her, to modify the system of Waites to include the USB-C of Inha.
	The suggestion/motivation for doing so would have been to use a known protocol to improve system compatibility. 
Therefore, it would have been obvious to combine Inha with Waites to obtain the invention as specified in the instant claim(s).

As to claim 3, Waites discloses the adapter of claim 1, wherein each of the first communication pin and the second communication pin of the USB socket comprises two pins (e.g. USB VCC pin and ground pin).   

As to claim 4, Waites discloses the adapter of claim 1, further comprising a USB-C cable controller, wherein a power pin of the USB-C plug is connected to a power resistor of the USB-C cable controller (USB VCC pin and ground pin, fig. 1); and 
wherein the adapter is further used for, when the adapter is inserted in the USB-C interface of the terminal device, receiving a power voltage transmitted by a first configuration channel (CC) port or a second CC port of a CC controller module in the terminal device through the power pin of the USB-C plug, and providing the power voltage for the USB-C cable controller (CC1, fig. 1).  

As to claim 5, Inha discloses the adapter of claim 4, wherein the USB-C cable controller is used for identifying a label of the adapter as a preset electronically marked cable assembly (EMCA) (host device connector , fig. 1); 
wherein a CC pin of the USB-C plug is connected to a CC bus of the USB-C cable controller, and wherein the adapter is further used for, when the adapter is inserted in the USB-C interface of the terminal device, reporting the label of the adapter to the terminal device through the CC bus and the CC pin of the USB-C plug (CC bus pin 118, fig. 1).  

As to claim 6, Inha discloses adapter of claim 4, wherein when the adapter is positively inserted in the USB-C interface of the terminal device, the power pin of the USB-C plug is connected to the second CC port of the CC controller module in the terminal device (CC1 and CC2, fig. 1); and when the adapter is reversely inserted in the USB-C interface of the terminal device, the power pin of the USB-C plug is connected to the first CC port of the CC controller module in the terminal device (VBUS, fig. 1).  



As to claim 8, Inha discloses adapter of claim 1, wherein both a first CC pin and a second CC pin of the USB socket are in an open state (CC1 and CC2, fig. 1).   

As to claim 9, Inha discloses adapter of claim 1, further comprising a USB-C cable controller, wherein a first CC pin and a second CC pin of the USB socket are connected to a first CC port and a second CC port of the USB-C cable controller in one-to-one correspondence (USB-C type connector, fig. 1).
As to claim 18, Inha discloses adapter of claim 5, wherein when the adapter is positively inserted in the USB-C interface of the terminal device, the power pin of the USB-C plug is connected to the second CC port of the CC controller module in the terminal device (CC1 and CC2, fig. 1); and when the adapter is reversely inserted in the USB-C interface of the terminal device, the power pin of the USB-C plug is connected to the first CC port of the CC controller module in the terminal device (VBUS, fig. 1).

Claims 2, 10 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waites (US Pub. No. 20100020983) in view of Inha et al. (US Pat. No. 9431841), hereinafter referred to as Inha and in further view of Melin (US Pat. No. 7788428). 

Melin and the modified system Waites are analogous art because they are from the same field of endeavor in the input and output field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Melin and modified system Waites before him or her, to modify the system of Waites to include the unidirectional USB-C of Melin. 
	The suggestion/motivation for doing so would have been to improve size and weight of the system. 
Therefore, it would have been obvious to combine modified system of Waites with Melin to obtain the invention as specified in the instant claim(s).

As to claim 12, Melin discloses the terminal device of claim 1, wherein when the adapter is positively inserted in the USB-C interface, the first switch of the first multi-path converter is thrown 

As to claim 13, Melin discloses the terminal device of claim 12, wherein the CC controller module is used for, when a USB device is inserted in the USB-C interface, determining whether the USB device is the adapter (adapter 6, fig. 4).

As to claim 20, Waites the terminal device of claim 13, wherein -10-Application No.: 16/498779 Filing Date:September 27, 2019 in respond to determining that the adapter is positively inserted in the USB-C interface, a second CC port of the CC controller module is connected to a power pin of the USB-C plug (e.g. USB VCC pin and ground pin); and 
in respond to determining that the adapter is reversely inserted in the USB-C interface, a first CC port of the CC controller module is connected to the power pin of the USB-C plug (e.g. USB data+ and data - pins).

Claims 10 – 11, 14 – 17 and 19 recite the corresponding limitations to claims 1 – 9. Therefore, they are rejected accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE (US Pub. No. 20120246350) disclose mobile terminal interface. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184